



 
STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 13, 2007, by and
between (i) Southridge Technology Group, Inc., a Delaware corporation (“Pubco”)
that will acquire all of the issued and outstanding capital stock of RxElite
Holdings Inc., a Delaware corporation (“RxElite”), and succeed to the business
of RxElite as its sole line of business (on a combined, post-acquisition basis,
Pubco and its subsidiary, RxElite, are collectively referred to as “Seller”) and
(ii) Mr. Wu Kong King (the “Buyer”).
 
WITNESSETH:


WHEREAS, Seller desires to sell to the Buyer a warrant to purchase shares of
Seller’s common stock (the “Securities”) in consideration of certain consulting
services provided by the Buyer; and
 
WHEREAS, Seller has agreed to effect the registration of the shares of Common
Stock of Seller underlying the Warrant (the “Underlying Shares”) subject to and
on the terms and conditions set forth in an amended and restated registration
rights agreement substantially in the form of Exhibit A hereto (the
“Registration Rights Agreement” and together with this Agreement and the
Warrant, the “Transaction Documents”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1. Sale and Purchase of the Warrant.
 
1.1 Sale and Purchase.
 
Subject to the terms and conditions of this Agreement, at the Closing (as
defined in Section 2 hereof), Seller shall issue to the Buyer, and the Buyer
shall purchase from Seller, a Warrant to purchase 34,427 shares in consideration
for certain consulting services provided by the Buyer (the “Consideration”).


1.2 Consideration and Payment.
 
(a) The Warrant to purchase shares of Pubco’s Common Stock (“Common Stock”)
shall be exercisable for two years following the date Pubco amends its
certificate of incorporation in order to, among other things, increase its
authorized capital to allow for full exercise of the Warrant, at an exercise
price US$6.62 per share and shall be in the form of Exhibit B hereto.
 
(b) Delivery of Agreement. Upon the execution of this Agreement, the
Consideration for the Securities shall be deemed delivered by the Buyer upon
execution, delivery and performance of the relevant provisions of the
Compensation Agreement attached as Exhibit C hereto.
 

--------------------------------------------------------------------------------


 
2. Closing. The closing of the sale and purchase of the Securities hereunder
(the “Closing”) shall be deemed to take place at the offices of Seller, at 4:00
p.m., local time, on the date hereof or at such later time or date as the Buyer
and Seller may mutually agree in writing. The date upon which the Closing shall
occur is herein called the “Closing Date”.
 
3. Representations and Warranties of Buyer. The Buyer hereby represents and
warrants to Seller as follows:
 
3.1 Due Existence; Authority. If the Buyer is a company, it is a duly organized
legal entity, validly existing and in good standing under the laws of the state
of its organization and has the requisite company power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. If the
Buyer is a partnership, syndicate or other form of unincorporated organization,
the Buyer has the necessary legal capacity and authority to execute and deliver
this Agreement and to observe and perform its covenants and obligations
hereunder and has obtained all necessary approvals in respect thereof. If the
Buyer is a natural person, the Buyer has obtained the age of majority and has
the legal capacity and competence to execute this Agreement and to take all
actions required pursuant thereto.
 
3.2 Enforceability. This Agreement has been duly executed and delivered by Buyer
and is the valid and binding obligation of the Buyer, enforceable against the
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, moratorium, insolvency, reorganization or other similar laws
generally affecting the enforcement of creditors' rights, specific performance,
injunctive or other equitable remedies.
 
3.3 Investment Representations. The Buyer is acquiring the Securities, and any
capital stock issuable upon exercise of the Securities, for the Buyer’s own
account, for investment and not with a view to, or for sale in connection with,
any distribution of such securities or any part thereof. The Buyer (i) has such
knowledge and experience in financial and business affairs that it is capable of
evaluating the merits and risks involved in purchasing the Securities, (ii) is
able to bear the economic risks (including, a complete loss) involved in
purchasing the Securities and has the adequate means of providing for its
current needs and contingencies, (iii) has had the opportunity to ask questions
of, and receive answers from, Seller and persons acting on Seller’s behalf
concerning Seller’s business, management, and financial affairs and the terms
and conditions of the Securities. The Buyer’s jurisdiction of residence is set
forth on the signature page hereto.
 
3.4 1933 SEC Act. The Buyer acknowledges that (i) it has received and had the
opportunity to review the draft of a Current Report on Form 8-K containing such
information about RxElite as would be required to be disclosed in a Registration
Statement on Form 10-SB and accompanying Capitalization Table (the “Jumbo 8-K”),
attached as Exhibit D, with respect to the pending acquisition of RxElite by
Pubco describing Seller’s business and operations following such acquisition,
and (ii) it has reviewed the Jumbo 8-K, including, without limitation, the
description of business and risk factors with respect to Seller and this
offering set forth in the Jumbo 8-K. The Buyer acknowledges that all documents,
records and books pertaining to this investment have been made available for
inspection by the Buyer, the Buyer’s attorney and/or the Buyer’s accountant as
set forth in Rule 502 of Regulation D under the Act and that all records and
books of RxElite were available during reasonable business hours at RxElite’s
principal place of business. The Buyer and/or its adviser(s) have had a
reasonable opportunity to ask questions of and receive answers from RxElite, or
a person or persons acting on its behalf, concerning the terms and conditions of
the offering of the Securities, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense. All such
questions have been answered to the full satisfaction of the Buyer.
 
2

--------------------------------------------------------------------------------


 
3.5 Accredited Investor; Residence. The Buyer is an “accredited investor” as
such term is defined in Rule 501 of Regulation D under the Act. The jurisdiction
referred to under “Address” in the signature page attached hereto is the Buyer’s
residence or place of business and is not created or used solely for the purpose
of acquiring the Securities and the Buyer is not purchasing the Securities for
the account or benefit of any person in any jurisdiction other than such
jurisdiction;
 
3.6 THE BUYER RECOGNIZES THAT AN INVESTMENT IN SELLER IS SPECULATIVE AND
INVOLVES A HIGH DEGREE OF RISK, AND THAT PURCHASERS OF SECURITIES COULD LOSE
THEIR ENTIRE INVESTMENT.
 
3.7 Certain Securities Matters. In reliance upon the Buyer’s representations and
warranties in this Agreement (including Appendix A to this Agreement), neither
the offering nor the sale of the Securities has been registered under the Act or
any state securities laws or regulations. The Buyer was not offered or sold the
Securities, directly or indirectly, by means of any form of general solicitation
or general advertising, including the following: (i) any advertisement, article,
notice, or other communication published in any newspaper, magazine, or similar
medium or broadcast over television or radio; or (ii) to the knowledge of the
Buyer, any seminar or meeting whose attendees had been invited by any general
advertising. There is no public market for the Securities and Seller is under no
obligation to register the Securities on the Buyer’s behalf or to assist the
Buyer in complying with any exemption from registration (other than as set forth
in the Registration Rights Agreement). The Buyer has not received or been
provided with a prospectus, offering memorandum or sales or advertising
literature and the Buyer’s decision to purchase the Securities was not based
upon and the Buyer has not relied upon any verbal or written representations as
to fact made by Seller or any other person (other than those representations and
warranties set forth in Article 3 of this Agreement) but that the Buyer’s
decision was based upon the information about Seller that is publicly available.
 
3.8 Liquidity. The Buyer must hold the Securities indefinitely unless the sale
or transfer thereof is subsequently registered under the Act or an exemption
from such registration is available. The Buyer may not subsequently sell,
assign, pledge, or otherwise transfer the Securities except: (i) pursuant to an
effective registration statement registering the securities under the Act and/or
applicable state securities laws, or (ii) pursuant to the opinion of counsel,
which is satisfactory to Seller, that such registration under the Act and/or
such state securities laws is not required to effect such subsequent sale,
assignment, pledge, or other transfer.
 
3.9 Legend. The following legend referring to the foregoing restrictions will be
set forth on certificates representing the Securities, as set forth below:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
3

--------------------------------------------------------------------------------


 
3.10 Certain Prohibited Persons. The Buyer is not a person or entity (a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”) is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”) or
otherwise. Neither the Buyer nor any Person who owns an interest in the Buyer
(collectively, a “Purchaser Party”) is a Person with whom a U.S. Person,
including a United States Financial Institution as defined in 31 U.S.C. Section
5312, as amended (“Financial Institution”), is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.
 
3.11 Certain Legislation. To the best of the Buyer’s knowledge, neither the
Buyer nor any Purchaser Party, nor any Person providing funds to the Buyer: (i)
is under investigation by any governmental authority for, or has been charged
with, or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti-Money Laundering Laws (as
hereinafter defined); (ii) has been assessed civil or criminal penalties under
any Anti-Money Laundering Laws; or (iii) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. For purposes of
this Section, the term “Anti-Money Laundering Laws” shall mean laws, regulations
and sanctions, state and federal, criminal and civil, that: (i) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (ii) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (iii) require identification and documentation
of the parties with whom a Financial Institution conducts business; or (iv) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA Patriot Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq. (the “Bank Secrecy Act”), the Trading with the Enemy Act,
50 U.S.C. Appendix, the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et. seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957.
 
4

--------------------------------------------------------------------------------


 
3.12 Bank Act. The Buyer is in compliance with any and all applicable provisions
of the Patriot Act including, without limitation, amendments to the Bank Secrecy
Act. If the Buyer is a Financial Institution, it has established and is in
compliance with all procedures required by the Buyer and the Bank Secrecy Act.
 
3.13 Appendix. The Buyer has accurately and truthfully completed Appendix A
attached hereto.
 
3.14 Covenants of Purchasers Not to Short Stock. The Buyer, on behalf of itself
and its affiliates, hereby covenants and agree not to, directly or indirectly,
offer to “short sell”, contract to “short sell” or otherwise “short sell” the
securities of Seller, including, without limitation, the Securities.
 
3.15 Restrictions in The People’s Republic of China. This Agreement and any
offering materials may not be circulated or distributed in The People’s Republic
of China (“PRC”) and the securities may not be offered or sold directly or
indirectly to any resident of the PRC, or offered or sold to any person for
re-offering or re-sale directly or indirectly to any resident of the PRC except
pursuant to the applicable laws and regulations of the PRC.
 
4. Further Assurances. Each of the parties shall, prior to or at the Closing, as
may be appropriate, execute such documents and other papers and take such other
further actions as may be reasonably required to carry out the provisions hereof
and effectuate the transactions contemplated hereby. Each party shall use its
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions to its obligation to effect the Closing, including promptly obtaining
any consents required in connection herewith.
 
5. Conditions Precedent to the Obligation of Buyer to Close. The obligation of
the Buyer to complete the Closing, and the right for Seller to accept any
purchase of Securities hereunder, is subject to the fulfillment on or prior to
the Closing Date of all of the following conditions, any one or more of which
may be waived by the holders of a majority of the Securities sold hereunder,
collectively, in writing:
 
5.1 Registration Rights Agreement. Seller shall have duly executed and delivered
to the Buyer the Registration Rights Agreement.
 
5.2 Jumbo 8-K. RxElite shall have provided the Buyer with a substantially
completed Jumbo 8-K.
 
5.3 Pubco Merger. Pubco shall have consummated its acquisition of RxElite’s
issued and outstanding capital stock and Pubco shall have succeeded to RxElite’s
business as its sole line of business.
 
6. Conditions Precedent to the Obligation of Seller to Close. The obligation of
Seller to complete the Closing is subject to the fulfillment on or prior to the
Closing Date of all of the following conditions, any one or more of which may be
waived by Seller in writing:
 
5

--------------------------------------------------------------------------------


 
6.1 Agreements and Conditions. On or before the Closing Date, the Buyer shall
have complied with and performed and satisfied in all material respects all
agreements and conditions to be complied with and performed by such date
pursuant to this Agreement.
 
6.2 Execution and Delivery of Agreement. The Buyer shall have executed and
delivered to Seller the Compensation Agreement attached as Exhibit C.
 
6.3 Appendix. The Buyer shall have completed and delivered to Seller Appendix A
to this Agreement, which shall be acceptable to Seller, in Seller’s discretion.
 
6.4 Registration Rights Agreement. The Buyer shall have duly executed and
delivered to Seller the Registration Rights Agreement.
 
6.5 Jumbo 8-K. RxElite shall have provided the Buyer with the Jumbo 8-K.
 
6.6 Pubco Merger. Pubco shall have consummated its acquisition of RxElite’s
issued and outstanding capital stock and Pubco shall have succeeded to RxElite’s
business as its sole line of business.
 
7. Miscellaneous.
 
7.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given when delivered by hand or by facsimile
transmission, when telexed, or upon receipt when mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
(i) If to Seller:


RxElite Holdings Inc.
1404 N. Main St., Ste. 200
Meridian, ID 83642
Attention: Daniel Chen, CEO
Facsimile: (208) 288-1191


With a copy (which copy shall not constitute notice) to:


Morrison Foerster
12531 High Bluff Drive, Suite 100
San Diego, California 92130
Attention: Jay de Groot
Facsimile: (858) 720-5125


(ii) If to the Buyer: to the address listed on the signature page hereto.


7.2 Entire Agreement; Exercise of Rights.
 
6

--------------------------------------------------------------------------------


 
(a) This Agreement (including the Appendices and Exhibits hereto) embodies the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof. No amendment or waiver of any provision of this
Agreement, or consent to the departure by any party from any such provision,
shall be effective unless it is in writing and signed by Seller and the holders
of a majority of the Securities sold hereunder. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
(b) No failure on the part of a party to exercise, and no delay in exercising,
any right under this Agreement, or any agreement contemplated hereby, shall
operate as a waiver hereof by such party, nor shall any single or partial
exercise of any right under this Agreement, or any agreement contemplated
hereby, preclude any other or further exercise thereof or the exercise of any
other right.
 
7.3 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the County of New York, State of New York. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the County of New York, State of New York
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
7.4 Expenses. Seller and the Buyer shall, bear their respective expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, all fees and expenses of
agents, representatives, counsel, brokers or finders, and accountants.
 
7.5 Acknowledgment; Waiver of Conflicts. The Buyer acknowledges that: (a) it has
read this Agreement; (b) it has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. The Buyer understands that RxElite has been
represented in the preparation, negotiation and execution of this Agreement by
Morrison & Foerster LLP, counsel to RxElite, and that Morrison & Foerster LLP
has not represented any Buyer or any stockholder, director or employee of Seller
or any Investor in the preparation, negotiation and execution of this Agreement.
Each of the Buyer and Seller acknowledges that Morrison & Foerster LLP has in
the past represented and is now or may in the future represent the Buyer or its
affiliates in matters unrelated to the transactions contemplated by this
Agreement, including the representation of the Buyer or its affiliates in
matters of a nature similar to those contemplated by this Agreement. Each of the
Buyer and Seller hereby acknowledges that it has had an opportunity to ask for
and has obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation, and hereby waives any conflict arising out of such
representation with respect to the matters contemplated by this Agreement.
 
7

--------------------------------------------------------------------------------


 
7.6 Stock Dividend. As soon as practicable following the Closing, Pubco shall
declare a stock dividend of 10.036789 shares for each outstanding share of
Common Stock (the “Dividend”), such that following consummation of the Dividend,
the adjusted exercise price of the Warrant shall be $0.60 per share and the
adjusted number of shares of Common Stock issuable pursuant to the Warrant shall
be 379,963 shares.
 
7.7 Limitations on Registration Rights. Notwithstanding any other provision of
Section 2 of the Registration Rights Agreement, if Seller determines that it is
desirable in order to comply with the requirements of the Securities and
Exchange Commission that the number of securities to be registered in a
registration statement filed pursuant to the Registration Rights Agreement be
reduced, the Buyer hereby acknowledges and agrees that the Registrable
Securities (as that term is defined in the Registration Rights Agreement) held
by the Buyer that would otherwise be registered pursuant to the Registration
Rights Agreement shall not be included on a registration statement until the
Holders (as that term is defined in the Registration Rights Agreement) of
Registrable Securities sold in consideration for (i) cash, or (ii) the
conversion of certain Convertible Debentures originally issued in 2006 have been
included in a registration statement filed pursuant to the Registration Rights
Agreement.
 
[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

        Seller:  
   
   
    By:   /s/ Daniel Chen  

--------------------------------------------------------------------------------

Name: Daniel Chen
Title: Chief Executive Officer
   


 

        Buyer:  
   
   
    By:   /s/ Wu Kong King  

--------------------------------------------------------------------------------

Name: Wu Kong King
Title: _____________
   

  

 
Address ________________________________
 
                 _______________________________
 
 
 
Facsimile: _____________________________
 






9

--------------------------------------------------------------------------------




APPENDIX A


THIS APPENDIX MUST BE COMPLETED BY THE BUYER THAT IS RESIDENT IN THE UNITED
STATES OF AMERICA
 
NAME OF BUYER: _____________________________



I. PLEASE INITIAL THE SPACE AFTER THE DEFINITION OF “ACCREDITED INVESTOR” THAT
APPLIES TO YOU. (ONLY ONE SPACE NEEDS TO BE INITIALED.)


(i) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. __________
 
(For purposes of calculating an investor’s net worth, “net worth” is defined as
the difference between total assets and total liabilities, including home, home
furnishings, and personal automobiles.)


(ii) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year. __________
 
(iii) Any entity in which all of the equity owners are accredited investors.
__________
 
II. Please indicate the form of ownership desired for the Securities:


_______ Individual (one signature required)


_______ Joint Tenants with right of survivorship (both parties must sign)


_______ Tenants by the Entirety (both parties must sign)


_______ Tenants in Common (all parties must sign)


_______ Limited Liability Company (signature of authorized party or parties
required)




III.
_____________________________________________________________________________
Please PRINT here the exact name Buyer desires for registration of the
Securities.
 

--------------------------------------------------------------------------------



EXHIBIT A


REGISTRATION RIGHTS AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT B


FORM OF WARRANT


--------------------------------------------------------------------------------


 
EXHIBIT C
 
COMPENSATION AGREEMENT
 
Dated as of July 13, 2007
 
1. In connection with certain services and advice provided by Mr. Wu Kong King
with respect to the structuring of the Private Placement (“Placement”) by
RxElite Holdings Inc. (the “Company”) of its Common Stock and Warrants to buy
Common Stock (the “Securities”), on or prior to the date hereof, the Company and
Mr. Wu agreed on the compensation to which Mr. Wu would be entitled in
connection with Mr. Wu’s services. This Compensation Agreement (this
“Agreement”) serves to memorialize our agreement, as follows:
 
2. The Company shall pay Mr. Wu a cash amount of $231,780, payable reasonably
promptly after execution of this Agreement.


3. The Company further agrees that it shall issue to Mr. Wu (or to his designee)
Warrants to purchase 34,427 shares (379,963 shares following the 11.036789 for 1
forward stock split) of Common Stock of Southridge Technology Group, Inc.
(“SGT”) in such form as the warrants issued to purchasers of the Securities in
the Placement at a price per share of $6.62 ($0.60 per share following the
11.036789 for 1 forward stock split). Mr. Wu hereby acknowledges and agrees that
the payment of the cash amount and the tender of the Warrants to him (or his
designee(s)) shall occur only after (and is in all respects subject to and
conditioned upon) the completion of the acquisition by STG of the Company’s
issued and outstanding capital stock and succession by STG of the Company’s
business as its sole line of business as provided in the Securities Purchase
Agreement of even date herewith.
 
4. Mr. Wu acknowledges and agrees that the compensation described in Sections 2
and 3 represents the entire compensation that is due Mr. Wu as a result of
services rendered to the Company. Mr. Wu further acknowledges that this
Agreement replaces and supersedes any prior agreements between the Company and
Mr. Wu.




ACKNOWLEDGED AND AGREED




_________________________
Mr. Wu Kong King
Date:




RxElite Holdings Inc.






_________________________________________
Mr. Daniel Chen
CEO
 

--------------------------------------------------------------------------------



EXHIBIT D


JUMBO 8-K
 

--------------------------------------------------------------------------------

